CARROLL, Designated. Justice,
concurring. I agree with the majority that the trial court’s sentence should be affirmed. Additionally, I agree that the trial court should exercise caution when sentencing similarly situated co-defendants, and that such sentences should not be disparate absent compelling reasons. However, I write separately, because I neither agree with the standard of review the majority applies, nor some of the analysis used by the majority in reaching their conclusion.
I. DISCUSSION
While I agree with the majority’s determination that Brown’s sentence should stand, I am not in agreement with the rationale used in coming to this conclusion. Brown contends on appeal that the maximum sentence of ten years incarceration he received for aiding and abetting voluntary manslaughter was disparately more severe than the sentence received by his co-defendant, Jacobs, who was convicted of the same crime and only sentenced to five years of incarceration. Brown argues that the trial court erred in imposing this sentence because both he and Jacobs had similar criminal and personal backgrounds, and there were no other reasons articulated by the trial court regarding the disparity in sentencing. The majority has determined that since Brown did not object to the disparity in the term of imprisonment, the plain error standard applies to this review, and that utilizing that standard, the sentence must stand.
I disagree with the standard of review used to assess Brown’s contentions on appeal,, the lack of analysis of the role the individual plea agreements played in the disparity of the sentences, and the lack of analysis as to the authority mandating that the trial court state on the record the reasons for disparity in sentencing between co-defendants. *708However, because I agree that the sentence should be affirmed on appeal even utilizing the abuse of discretion standard, I concur in the result.
1. Standard of Review
As the majority notes, the parties on appeal disagree as to which standard of review is applicable to the trial court’s sentencing. There is inconsistency amongst jurisdictions concerning which standard of review applies to those alleged sentencing errors not preserved at trial. There are at least three categories in which standards of review are applied to sentencing. Some jurisdictions apply the abuse of discretion standard when addressing the substantive reasonableness of a sentence, whereas procedural errors not raised at trial are reviewed for plain error. See United States. v. Judge, 649 F.3d 453, 457 (6th Cir. 2011) (“[sentences are generally reviewed for an abuse of discretion, but where a defendant asserts a procedural error on appeal that was not raised below when prompted by the district court . . . our review is limited to determining whether the sentencing court committed plain error.”).1 Another approach is to apply the plain error standard to all sentencing errors not preserved at trial. United States. v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir. 2012).
Most importantly, the approach utilized by many courts in jurisdictions, similar to the Virgin Islands, where there are no comprehensive sentencing guidelines is as follows: sentences that fall within the legislatively prescribed range are not reviewable absent a showing of illegality or improper procedure that amounts to abuse of discretion. See State v. Franklin, 267 S.C. 240, 226 S.E.2d 896, 898 (S.C. 1976) (holding that an appellate court has no jurisdiction to review a sentence imposed by the trial court that is within the limits prescribed by statute which is not the result of oppression, prejudice, or corrupt motive); State v. Erickson, 281 Neb. 31, 793 N.W.2d 155, 160 (Neb. 2011) (holding that “[a] sentence imposed within statutory limits will not be *709disturbed on appeal absent an abuse of discretion by the trial court”); State v. Georgius, 225 W. Va. 716, 696 S.E.2d 18, 21 (W. Va. 2010) (holding that a trial court’s sentencing is reviewed under a deferential abuse of discretion standard unless the order violates statutory or constitutional commands). A plethora of state high courts have taken the position that a sentence imposed within statutory limits can only be reviewed for abuse of discretion.2
Prior to this Court’s obtaining jurisdiction over appeals arising out of the Superior Court, it was held that sentences given by the Superior Court are not reviewable so long as they are not in excess of the range established by the legislature. Garcia v. Gov’t of the V.I., 48 V.I. 530, 539 (D.V.I. App. Div. 2006). Generally, the standard for reviewing sentences set by the Superior Court has been that these sentences must stand absent a showing of illegality or improper procedure that amounts to an abuse of discretion. Id.3 While the decisions of the District Court’s Appellate division are not binding upon this Court, they provide highly persuasive authority. It would not seem prudent to divert from this standard adopted by the Appellate Division, as it is the standard adopted by the majority of high courts in other jurisdictions that, like the Virgin Islands, have no applicable sentencing guidelines.

a. The issue of disparity was raised and preserved at trial

Even if the plain error standard of review were applicable in this jurisdiction for un-preserved challenges of sentences that fall within *710legislative parameters, that standard would still not be applicable to this case, because the issue of disparity was raised before the trial court, and thus preserved. To preserve an issue for appeal, no special words, phrases, or commands are necessary. See De Laval Turbine, Inc. v. West India Industries, Inc., 502 F.2d 259, 271, 11 V.I. 220 (3d Cir. 1974) (there is no “magic word” requirement to preserve an issue on appeal) and Emenaker v. Peake, 551 F.3d 1332, 1337 (Fed. Cir. 2008) (the preservation rule “does not demand the incantation of particular words”). What is required is that the trial court be placed on notice of the substantive issue. See United States v. Russell, 134 F.3d 171, 179 (3d Cir. 1998) and Emenaker, 551 F.3d at 1337. '
During Brown’s sentencing hearing, defense counsel stated that:
Mr. Brown should not be given a punishment more than Mr. Jacobs because it was actually Mr. Jacobs who did the stabbing. Mr. Brown served more time than Mr. Jacobs. Mr. Jacobs has been out of jail for almost — for over a year at this point.
(J.A. at 60). Here, defense counsel directly informed the trial court that Brown should not be given a punishment that is harsher than the punishment imposed on Jacobs. Defense counsel’s statement to the trial court during sentencing was sufficient to preserve Brown’s issue on appeal, because it brought to the trial court’s attention that Brown’s sentence should not be unreasonably more excessive than Jacob’s sentence.
Importantly, while the majority disagrees that the issue was properly preserved at trial, they note that the trial court never tried to reconcile Brown’s sentence with Jacob’s although “both Brown and the People repeatedly referenced Jacobs’s sentence during their arguments at the sentencing hearing.” Maj. Op. at 7. This statement implies that the majority acknowledges that the trial court was repeatedly put on notice of the need to not disparately sentence the two defendants. This implication is strengthened by the majority’s admonition of the trial court for failure to explain the disparate sentence although Jacobs’s sentence was mentioned at numerous times: “It is equally well-established that, when parties properly raise an issue during the course of Superior Court proceedings, the Superior Court possesses an obligation to explain the reasons for its decision in order to enable effective appellate review by this Court.” Id. There would not be a need for the trial court to explain the *711reason for the sentencing disparity if the issue of sentencing disparity were not raised, and thus not preserved.4 Accordingly, because the issue of disparity was clearly raised at trial, the standard of review applicable here would be abuse of discretion, and not the plain error standard.

b. The plain error standard was incorrectly applied

Notwithstanding the above arguments in favor of the abuse of discretion standard, even if the applicable standard is plain error, I do not agree with the plain error analysis applied by the majority. Under the plain error standard of review, a reversal is proper only where an appellant •establishes that: 1) there is error, 2) that is plain, and 3) that affects substantial rights. United States v. Fumo, 655 F.3d 288, 309 (3d Cir. 2011). The majority holds that the first two prongs of the plain error test are met because, at the time of Brown’s sentencing, case law precedent had established that sentencing disparity based on one defendant’s exercising his constitutional right, such as the right to proceed to trial, represents an error of constitutional magnitude. Maj. Op. at 6-7. This statement undoubtedly concludes that the sentencing disparity between Jacobs and Brown was due to Brown’s exercising his right to proceed to trial. However, there is no indication in the record that the trial court premised its sentence on Brown’s proceeding to trial.
It was further reasoned that the first two prongs of the plain error test are met because the Superior Court failed to state the reasons for the disparate sentencing on the record. The majority holds that this failure is contrary to “well-established” legal-precedents mandating that the trial court explain the reasons for its decisions in order to enable effective appellate review by this Court. As the majority notes, the trial court explained the reasons for the ten year disparity. Particularly, the trial court *712noted the impact that the crime had on Halliday’s family and the community, as well as the findings by this Court that there was overwhelming evidence to support Brown’s initial conviction and life sentence.
However, it is not clear why the general premise that a court should “explain its reasons for its decisions” leads to the specific requirement that a Superior Court judge explain its reasons for disparate sentencing between co-defendants, especially where the disparity in sentencing was not brought to the judge’s attention as the majority states. Further, the case law cited does not support the conclusion that the reasons for sentencing disparity between co-defendants must be explicitly stated on the record.5 Therefore, it is difficult to conclude that this was well-established precedent at the time of Brown’s sentencing. See Maj. Op. at 7.
The majority states that “when parties properly raise an issue during the course of Superior Court proceedings, the Superior Court possesses an obligation to explain the reasons for its decision.” Maj. Op. at 7. While the majority disagrees that the issue of sentencing disparity was preserved at trial, they simultaneously acknowledge that Brown had preserved the issue of the disparity of the sentence by arguing extensively that Brown should not receive a different sentence than his co-defendant. Accordingly, I cannot reconcile the contradictory conclusions that the issue was not raised and preserved at trial (see Maj. Op. 4-5), and that the issue was “properly raise[d] during the course of Superior Court proceedings,” thus necessitating explicit reasons from the trial court for disparity. If the issue were, in fact, “properly raise[d] during the course of Superior Court proceedings,” then the plain error standard would be inapplicable to this case.
Nonetheless, the abuse of discretion standard would be more appropriate in analyzing the trial court’s sentence, because this Court’s ability to reverse a sentence within legislative range is limited to a finding of illegality or improper procedure amounting to an abuse of discretion. Further, the issue of disparity was raised and preserved at trial.
*7132. The trial court did not abuse its discretion in imposing sentencing
The trial court did not abuse its discretion for a number of reasons. Firstly, there is no binding authority that mandates a Superior Court judge to explicate reasons for giving a sentence within the ranges prescribed by the legislature. The reasons for disparity can be reasonably ascertained from the record in accordance with Shoy v. People of the Virgin Islands, 55 V.I. 919, 928 (V.I. 2011) (holding that where the trial court did not explicitly state reasons for rejecting defendant’s request for probation in lieu of conviction under V.I. CODE Ann. tit. 5, § 3711(c), the reasons can be reasonably ascertained from the record).6
A trial court has broad discretion in fashioning a sentence within legislative parameters, and the kind of information that the trial judge may consider at sentencing is unlimited. State. v. Franklin, 267 S.C. 240, 226 S.E.2d 896, 898 (S.C. 1976). The trial court is acting within its discretion when it considers a wide range of factors relating to the defendant’s conduct, including but not limited to “the defendant’s life, characteristics, and past criminal behavior, even if such behavior did not result in criminal convictions.” Salaz v. Government of the V.I., 49 V.I 546, 553 (D.V.I. App. Div. 2007) (citing United States v. Baird, 109 F.3d 856, 863 (3d Cir. 1997) (further citations omitted).
During the sentencing hearing, the prosecution brought a number of aggravating factors to the trial court’s attention that were ostensibly adduced at trial.7 For instance, during his allocution, the prosecutor stated that Brown was the ringleader and principal agitator in the stabbing incident. (J.A. at 49). The prosecutor stated that it was Brown that sought out the confrontation with the victim, Halliday, and that he also made threatening gestures and statements to onlookers right after Halliday had been stabbed. The prosecutor further asserted that it was very likely that Brown would have again been found guilty had he been tried a second time due to the overwhelming evidence against him. {Id at 57.) Indeed, *714the trial judge noted during sentencing that although this Court overturned Brown’s initial conviction, this Court did state in its opinion that there was sufficient evidence in the record to uphold the conviction and the findings of the jury that led to the initial life sentence. (Id at 64.)
A defendant’s degree of participation in the offense as well as other acts, whether or not charged, are reasonable factors for the trial court to consider in imposing sentence. See People v. Ralon 211 Ill. App. 3d 927, 570 N.E.2d 742, 763, 156 Ill. Dec. 266 (Ill. App. Ct. 1991) (when fashioning individual sentences for co-defendants, the trial court may consider the degree of each defendant’s participation as well as other factors including rehabilitative potential and background).8 It would appear from the scant record before the Court that the trial judge agreed with the prosecution over the defense that because of the aggravating factors in Brown’s case, it was proper to give him a greater sentence than his co-defendant.
More importantly, there is nothing in the record that supports a conclusion that the trial court was not impartial or that it applied any improper considerations that would amount to an abuse of discretion. A trial court’s sentence within statutory limits is presumptively valid. See Gov’t of the V.I. v. Martinez, 42 V.I. 146, 149 (D.V.I. App. Div. 1999). See also Jung v. State, 32 Wis. 2d 541, 145 N.W. 2d 684, 688 (Wis. 1967) (holding that the presumption is that the trial court acted reasonably in sentencing, and that the defendant must show some unreasonable or unjustifiable basis in the record that amounts to an abuse of discretion). Further, a defendant does not have a constitutional right to be equally sentenced with his co-defendant. See United States v. Quiles, 618 F.3d 383, 397 (3d Cir. 2010). The mere fact that one defendant receives a substantially longer sentence is not enough, by itself, to establish a *715violation of fundamental fairness and an abuse of judicial discretion. United States v. Cifuentes, 863 F.2d 1149, 1150 (3d Cir. 1988).9
There is also nothing on the record before us to support a claim that the trial judge harbored some prejudice toward Brown for exercising his right to go to trial, and successfully appealing his initial conviction. In fact, the record demonstrates that the trial court encouraged Brown to appeal his initial conviction due to the magnitude of the sentence. (J.A. at 63). Thus, without more, we cannot assume that Brown’s sentence was excessive because the trial court sought to punish Brown for exercising his right to trial, since there is nothing in the record to support such an inference.
3. Brown’s and Jacobs’s sentences were in accordance with valid plea agreements involving assistance by Jacobs in the prosecution
The majority opinion does not acknowledge that Brown and Jacobs were sentenced in accordance with individual plea agreements, nor does it rationalize the implications of individual plea agreements to the need for uniform sentencing between co-defendants. Here, Jacobs’ and Brown’s sentences arose out of individual plea agreements with the Prosecution. Brown agreed to plead guilty to aiding and abetting voluntary manslaughter and in exchange all other charges against him were dropped. Jacobs accepted a similar agreement in which he would plead guilty to aiding and abetting voluntary manslaughter and in exchange all other charges against him would be dismissed. Also included in Jacobs’ agreement, however, was that Jacobs would provide assistance to the prosecution in exchange for a sentencing recommendation by the prosecution of seven and one half years. Brown’s plea bargain contained no such agreement. Importantly, neither party challenges the validity of the plea agreements.
I do agree with the majority that trial courts need to be cautious in imposing disparate sentences between similarly situated co-defendants, as this will ultimately lead to more uniformity in sentencing. This holding, however, should not have negative implications on the prosecutor’s ability to engage in plea bargaining with individual co-defendants, or the trial court’s ability to enforce these agreements.
*716Moreover, numerous courts have rejected challenges to sentence disparities, when the disparities are a result of a valid plea bargain for government assistance. United States v. Yeaman, 248 F.3d 223, 230 (3d Cir. 2001) and United States v. Johnson, 679 F.2d 54, 58 (5th Cir. 1982) (“The government is permitted to encourage guilty pleas by offering substantial benefits to a defendant, and Johnson, having rejected the offer of a plea bargain, cannot complain that his co-defendants received the benefit of a lighter sentence”).10 Accordingly, the existence of the individual valid plea agreements further supports a finding that the trial court did not abuse its discretion in disparately sentencing Brown and Jacobs.
4. Similarly situated co-defendants should receive similar sentences because such sentences support the fairness and integrity of the judicial system
Finally, the majority implies that sentences between similarly situated co-defendants should not be arbitrarily disparate without providing an analysis as to why this is necessary. It is important to highlight the authority behind this holding, especially where Brown proffered an inapplicable authority as the basis for reversing his sentence on appeal. Brown asserts that the trial court’s failure to state on the record the reason for the disparate sentences violated the provisions of 18 U.S.C. § 3553(c). In support of this contention, Brown points to several circuit court cases that mandate the enforcement of this federal statute. E.g., United States v. Parker, 462 F.3d 273 (3d Cir. 2006). Brown fails to note, however, and the majority fails to mention that the provisions of 18 U.S.C § 3553(c) are not binding on the Virgin Islands Superior Court.11 Although there is no binding authority that mandates an explicit explanation for sentencing *717disparity, Brown is correct in his assertion that sentences between similarly situated co-defendants should not be arbitrarily and unreasonably disparate. People v. Ralon, 570 N.E.2d at 763 (Ill. App. 1991). Although Brown has not met his burden to show an abuse of discretion, courts should be mindful against disparately sentencing co-defendants. Co-defendants should not be disparately sentenced, not because of a binding mandate, but because consistency in judicial orders assures the fairness, integrity, and public reputation of the judicial system. See United States v. Standefer, 610 F.2d 1076, 1092 (3d Cir. 1979).
II. CONCLUSION
When the trial court imposes a sentence within legislatively prescribed parameters, the sentence can only be reversed upon a showing of bias, illegality, or some other improper procedure that amounts to an abuse of discretion. Even if sentences within the allowable range can be reviewed only under the plain error standard in the absence of an objection or timely presentation of the issue to the court, in this case, the issue of sentencing disparity was brought to the trial court’s attention, and thus preserved for the purposes of appeal.
Brown has not met his burden of demonstrating that the trial court abused its discretion. First, there is nothing in the record that supports a conclusion that the trial court was biased, or imposed a greater sentence on Brown for exercising his right to go to trial. Second, the prosecution articulated reasons in the record that favored a higher sentence for Brown than Jacobs, and the trial court agreed. Finally, Jacobs and Brown were sentenced pursuant to valid, individual plea agreements with the government, where Jacobs bargained for a lesser sentence in return for providing assistance to the prosecution. This is a permissible ground for sentencing disparity, and further demonstrates that there is no abuse of discretion in this case.
Although the disparity in sentencing was justified in this case, the trial courts should exercise caution in disparately sentencing co-defendants, because consistent sentencing amongst equally culpable defendants will ensure the fairness and integrity of the judicial system. Accordingly, for the reasons elucidated above, the trial court’s sentence should be affirmed.

 See also United States. v. Pinto-Padilla, 315 Fed. Appx. 718, 723 (10th Cir. 2009) (“We do not require a defendant to object to the substantive reasonableness of his sentence to preserve the issue on appeal and, instead, review the length of his sentence for an abuse of discretion”) (citing United States v. Smart, 518 F.3d 800, 804-06 (10th Cir. 2008)); United States v. Lindsey, 339 Fed. Appx. 956, 958-59 (11th Cir. 2009); and United States v. Reed, 421 Fed. Appx. 113, 115 (2d Cir. 2011).


 Including but not limited to: State v. Rupar, 293 Conn. 489, 978 A.2d 502, 509 (Conn. 2009) (holding that “[a]s long as the sentencing judge has a reasonable, persuasive basis for relying on the information that he uses to fashion his ultimate sentence within the authorized range, there should be no interference with his discretion”); State v. Adamcik, 272 P.3d 417, 457 (Idaho 2011) (a sentence within statutory limits that is challenged as excessive is a plea for leniency that the court only reviews for abuse of discretion); People v. Alexander, 239 Ill. 2d 205, 940 N.E.2d 1062, 1066, 346 Ill. Dec. 458 (Ill. 2010); State v. Guidry, 79 So. 3d 1242, 1244 (La. App. 2011) (a trial court has wide discretion to impose a sentence within the range set by the legislature, and such sentence shall not be set aside absent manifest abuse of discretion); State v. Blackmon, 202 N.J. 283, 997 A.2d 194, 202 (N.J. 2010); State v. Overbey, 2010 SD 78, 790 N.W.2d 35, 40 (S.D. 2010);.


 See also Salaz v. Gov’t of the V.I., 49 V.I. 546, 558 (D.V.I. App. Div. 2007); and Gov’t of the V.I. v. Martinez, 42 V.I. 146, 149 (D.V.I. App. Div. 1999) (holding that “a sentence that falls within statutory limits is presumptively valid and will not be reversed absent a showing of improper procedure or abuse of discretion”).


 I also disagree that Superior Court Rule 136 is consistent with the preservation argument as implied by the maj ority. See Maj. Op at 4. A defendant’s request for reduction of sentence under Rule 136 is essentially a plea for leniency addressed to the sound discretion of the sentencing court. See Government. v. Santiago, 27 V.I. 232, 244, 798 F. Supp. 274, 282 (D. V.I. 1992) (citing Government v. Gereau, 603 F.2d 438, 443, 16 V.I. 603 (3rd Cir.1979)). Accordingly, Rule 136 gives the trial court an opportunity to determine whether the sentence was too harsh for essentially equitable reasons, but not whether the sentence is excessive as a matter of law. Thus, the filing of a motion under Superior Court Rule 136 should not be considered a test for whether a legal issue relating to an allegedly improper sentence has been properly preserved for appeal.


 Both Tumbull v. Turnbull, S.Ct. Civ. No. 2009-0092, 2011 V.I. Supreme LEXIS 4 (V.I. Mar. 1, 2011) and Spencer v. Navarro, S.Ct. Civ. No. 2007-0069, 2008 V.I. Supreme LEXIS 18 (V.I. June 27,2008) are civil cases that do not address the issue of criminal sentencing but speak to the necessity of a judge entering sufficient findings of fact and conclusions of law in accordance with the Federal Rules of Civil Procedure.


 See also United States v. Zapata, 546 F.3d 1179, 1194 (10th Cir. 2008) (“disparate sentences are allowed where the disparity is explicable by the facts on the record”) (internal quotation marks and citation omitted); and State v. Sweat, 30 Kan. App. 2d 756, 48 P.3d 8, 19-20 (Kan. Ct. App. 2002).


 The joint appendix submitted by the parties is scant, and does not contain any trial records from either Brown or Jacobs.


 See also State v. Erickson, 281 Neb. 31, 793 N.W.2d 155, 166 (Neb. 2011) (“The appropriateness of a sentence is necessarily a subjective judgment and includes the sentencing judge’s observation of the defendant’s demeanor and attitude and all the facts and circumstances surrounding the defendant’s life”); and State v. Manywhitehorses, 2010 MT 225, 358 Mont. 46, 243 P.3d 412, 415 (Mont. 2010) (the trial court may consider numerous factors including character and acts, including those acts dismissed pursuant to a plea bargain).


 See also: United States. v. Garcia, 785 F.2d 214, 227 (8th Cir. 1986); People v. Ralon, 211 Ill. App. 3d 927, 570 N.E.2d 742, 763, 156 Ill. Dec. 266 (Ill. Ct. App. 1991).


 See also: Victorino v. State, 23 So.3d 87, 107 (Fla. 2009); United States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006) (sentencing disparity based on reward for cooperation is not forbidden); United States. v. Zapata, 546 F.3d 1179, 1194 (10th Cir. 2008) (“disparity among co-defendants is justified when sentences are dissimilar because of a plea bargain) (internal quotations marks and citation omitted).


 See 18 U.S.C § 3551 (a) which states in pertinent part that “a defendant who has been found guilty of an offense described in any Federal statute, including sections 1153 and 13 of this title, other than an Act of Congress applicable exclusively in the District of Columbia or the Uniform Code of Military Justice, shall be sentenced in accordance with the provisions of this chapter.” Brown has not been charged or convicted of an offense under any federal statute.